DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (20180030807 – “Martin”).
Martin discloses a downhole tool, comprising:
Re claim 1:
an expandable sleeve 1360 (pgh. 81, “expandable sleeve”) comprising a lower portion 1364 and an upper portion 1366 (i.e., fig. 13); 
a lower cone 1340 positioned at least partially within the lower portion of the expandable sleeve; 

an isolation device 1320/1350 extending through the expandable sleeve, the lower cone, and the upper cone, wherein the isolation device is configured to engage the upper cone 1330 (engaged through 1366) so as to block fluid flow therethrough in at least one direction (i.e., figs. 13 and 15). Figures 13 and 15 respectively depict top of the sleeve 1360 and upper portion of the sleeve are sealed by the upper cone 1330 while isolation device 1320/1350 engages the upper cone 1330 (engaged through 1366).
Re claim 2, a first end portion of the isolation device 1320/1350 is configured to exert a force (i.e., pgh. 91, “the first and second bodies 1330, 1340 may provide such first and second swages. Further, such moving may be effected by pulling the inner body 1320) to pull the lower cone towards the upper cone and thereby actuate the lower portion of the expandable sleeve radially outward (i.e., fig. 15)

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 increasing a pressure of a fluid in the wellbore above the downhole tool when the downhole tool is in the second state, thereby causing the isolation device to engage the upper cone and substantially prevent fluid flow though the downhole tool in a downhole direction in claim 16. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. Claims 10-15 and 17-20 are allowed as being respectively dependent on the claims 9 and 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of Reference Cited
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676